Citation Nr: 1819604	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-48 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral ear disability, to include bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION


The Veteran had active military service from August 1978 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was scheduled for a Travel Board hearing in October 2010, but he did not appear for his hearing.  Accordingly, the Board finds that his request for a hearing is deemed withdrawn.

By way of background, in July 2014 the Board remanded the issue for an addendum opinion to address the Veteran's contentions regarding in-service noise exposure. An addendum opinion was rendered, and the Board issued a decision in April 2016.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Court issued a Memorandum Decision in which it vacated the April 2016 Board decision and remanded the case for further proceedings consistent with the Court's findings. The matter has returned to the Board for appellate consideration.  Upon a review of the records and the Court's September 2017 decision, the Board finds that the issue of entitlement to service connection for bilateral ear disability requires further evidentiary development and adjudication.  

As such, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2017 Court decision, the Board finds that a new VA examination is required in order to determine the nature and etiology of the Veteran's bilateral ear disability. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

At the outset, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385. As such, the first element of service connection is met. The Board also concedes that the Veteran was exposed to some degree of noise during active service.  The Veteran stated that around 1980 to 1981, in Cape Romanzof Air Force Station, he and his supervisor went to a target range for recreational shooting in which his supervisor unexpectedly fired a rifle while the Veteran was only six to eight inches away from the rifle's muzzle. The Veteran contends that he experienced severe ear pain, throbbing headache, muffled hearing, and dizziness. In addition, the Veteran alleged that his work in radio communications exacerbated his hearing loss as he had to listen to static and "white noise" on a daily basis.  The Board finds the Veteran's statements credible and finds the second element of service connection has been met. What remains for consideration is whether the Veteran's current bilateral hearing loss, or any other diagnosed ear disability, is related to his in-service noise exposure.

A review of service treatment records show that the Veteran did complain of hearing loss in July 1981.  The Veteran stated that his hearing loss progressed over several months, but that there was no associated ear pain.  The Veteran was diagnosed with probable Eustachian tube dysfunction. Besides this one-time report, the service treatment records are silent as to any other complaint, diagnosis, or treatment of ear-related disability.  In fact, in the August 1982 separation examination, the Veteran was noted to have normal ears and drums with no complaints or findings of ear trouble or hearing loss. 

A review of post-service treatment records show that the Veteran's first complaint of hearing loss-related symptoms occurred in 2006.  However, an August 2010 treatment record noted that the Veteran reported intermittent ear pain with some loss of hearing for over approximately 20 years.  

In the August 2009 VA examination, the examiner opined that the Veteran's bilateral hearing loss was not due to military noise exposure.  The examiner noted the normal hearing audiogram in the service treatment records, in particular the August 1978, December 1980, and August 1982 records.  The examiner also noted the July 1981 incident where the Veteran was noted to have probable Eustachian tube dysfunction.  At the examination, the examiner noted the Veteran's contentions about the rifle incident. The examiner also noted that the Veteran was exposed to static noise while wearing headphones as an Air Force Aerospace Control and Warning Systems Operator.  Based on the service treatment records, the Veteran's statements, and in-person examination, the examiner opined that the Veteran's bilateral hearing loss was not due to military noise exposure. 

In the September 2014 addendum opinion, the same examiner affirmed her past opinion and explained that no significant permanent threshold changes were noted from the Veteran's enlistment test and separation test.  Further, the examiner cited to medical literature from the Institute of Medicine stating that based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  As such, the examiner concluded that the Veteran's current hearing loss was not caused by or a result of military service, including noise exposure. 

In the December 2014 addendum opinion, the same examiner further explained that just because an individual is exposed to loud noises does not mean that he will have hearing loss.  The examiner stated that such is the case with the Veteran.  

In the September 2017 Memorandum Decision, the Court determined that VA did not substantially comply with the July 2014 Board remand order.  Specifically, the Court stated that the VA examiner did not (1) address the Veteran's statements of continuity of symptoms since service; (2) expand the issue to address other ear-related disorders; and (3) provide adequate rationale for the examiner's opinion.  Further, the Court found the medical literature from the Institute of Medicine contradictory and inapplicable in this case.  As such, the Court vacated the Board's April 2016 decision and remanded the case.  Therefore, pursuant to the September 2017 Memorandum Decision, the Board finds that a remand is necessary to obtain an examination based on a full reading of the medical record and consideration of the Veteran's contentions.

The Veteran is hereby notified that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination from an appropriate medical professional. Furnish the Veteran's claims file, including a copy of this remand, to the examiner. The examiner should specifically state that the entire claims file has been reviewed, including this remand.

After examining the Veteran and reviewing the claims file, the examiner must provide a diagnosis for any bilateral ear disabilities found to be present, including hearing loss as well as any additional disorders manifested by ear pain, throbbing headache, muffled hearing, and dizziness.  In rendering this conclusion, the examiner must discuss all other ear-related disorders found in the treatment records.  In particular, the examiner must consider the probable Eustachian tube dysfunction and scarring of the drums diagnosed in the Veteran's service treatment records.  

Then, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that each diagnosed ear disability was caused by or is otherwise etiologically related to his time in service.  In rendering this conclusion, the examiner must explicitly address the Veteran's statements of continuity of symptoms since service.

The examiner must also determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss was caused by or is otherwise etiologically related to his time in service.  In rendering this conclusion, the examiner must explicitly address the Veteran's statements of continuity of symptoms since service.

A detailed rationale for all opinions must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



